Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of the August Trust for summary judgment dismissing the negligence and Labor Law § 200 causes of action. There are triable issues of fact whether the August Trust exercised control over the Monro Muffler premises and/or were chargeable with actual or constructive notice of the alleged dangerous condition of the overhead hydraulic lift. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Summary Judgment.) Present—Green, J. P., Callahan, Doerr and Balio, JJ.